 1 Randall J. Roske, Esquire
   400 South Fourth Street,
 2 Suite 500
   Las Vegas, Nevada 89101
 3 (702)596-6472
   e-mail:randallroske@yahoo.com
 4 Attorney for Defendant
   Joshua Michael Martinez
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                               *   *    *
 9
10        UNITED STATES OF AMERICA,

11                       Plaintiff,
12        v.                                             2:18-cr-00294-APG-DJA-1
13        JOSHUA MICHAEL MARTINEZ,
          et al.,
14                  Defendants.
15
16
17                     STIPULATION TO CONTINUE SENTENCING
18                                           (First Request)
19         IT IS HEREBY STIPULATED AND AGREED by and between the Defendant, Joshua
20 Michael Martinez, by and through his attorney, Randall J. Roske, Esquire and between the
21 Plaintiff, the United States of America, by and through its attorney, Christopher Chiou, Acting
22 United States Attorney, the United States Attorney, and Susan Cushman, Assistant United States
23 Attorney that the Sentencing scheduled for July 21, 2021 at 1:30 PM be vacated and continued to
24 a time convenient to the Court after approximately 45 days.
25         This Stipulation is entered into for the following reasons:
26         1.      Due to the logistical problems of verifying Mr. Martinez background information,
27                 additional time is needed to complete a thorough Pre-sentence Investigation
28                 Report.
 1         2.    Defendant is in accord with the requested relief, which is the continuance of his
 2               Sentencing.
 3        3.     The Defendant requests additional time to file any objections to the Pre-sentence
 4              Investigation Report.
 5        3.     That the Attorneys for the United States of America join in this request to
 6               continue the scheduled sentencing.
 7
 8                                                     DATED: this 8th day of June 2021.
 9
10
11                                                     CHRISTOPHER CHIOU,
                                                       ACTING UNITED STATES ATTORNEY
12 _________/s/________                                ___________/s/__________________
   Randall J. Roske, Esquire                           Susan Cushman,
13 Counsel for Joshua M. Martinez                      Assistant United States Attorney
   Defendant                                           Counsel for the United States
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 2 of 4
 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4                                               *   *   *
 5
 6
 7         UNITED STATES OF AMERICA,

 8                        Plaintiff,
 9         v.                                                    2:18-cr-00294-APG-DJA-1
10         JOSHUA MICHAEL MARTINEZ,
           et al.
11
12                        Defendants.

13
14                                 ORDER CONTINUING SENTENCING
15
                                              FINDINGS OF FACT
16
17
            Based upon the pending stipulation of counsel, and good cause appearing therefore, the
18
     Court finds that:
19
20
     1.     The Defendant, Joshua Michael Martinez joins in the requested continuance.
21
     2.     The Defendant has a significant history of learning disabilities, and academic and any
22
            employment records are needed to investigate this potential area of mitigation by the
23
            United States Probation Office.
24
     3.     Further additional time requested by this stipulation is necessary under Fed. R. Crim. P.
25
            32, and for counsel to adequately prepare any objections to the Pre-sentence Report, and
26
            for the Probation Department and for the United States Attorney to respond in advance of
27
            the sentencing date.
28

                                                Page 3 of 4
 1 4.       This is the first request for a continuance of the sentencing date.
 2 5.       For all of the above stated reasons, good cause exists to grant a continuance of the
 3          sentencing date.
 4                                      CONCLUSIONS OF LAW
 5
 6          Based upon the foregoing findings of fact, the Court makes the following conclusions of
 7 law:
 8 1.       That the factual issue of whether the Defendant has a verifiable history of academic and
 9          intellectual impairments is a basis for a continuance of the sentencing date as currently
10          set.
11 2.       That good cause exists under Fed. R. Crim. P. 32(b)(2), to grant the requested
12          continuance.
13                                                 ORDER
14          Based upon the Stipulation of the parties, and good cause appearing therefore:
15          IT IS HEREBY ORDERED that the Defendant’s Sentencing be continued to a date
16 convenient to the Court as follows:
17          The Sentencing currently scheduled for July 21, 2021 at 1:30 p.m. be vacated and the same be

18 continued to the 8th day of September, 2021, at the hour of 1:30 p.m. in Courtroom 6C.
19          Objections to the Pre-sentence Report must be filed no later than August 18, 2021.
20          Responsive pleadings must be filed no later than August 23, 2021.
21          Addendum resolving factual disputes must be filed no later than September 1, 2021.
22
23
24                                                 DATED this 8th day of June, 2021
25
26
                                                   United States District Judge
27
28

                                                 Page 4 of 4
